            Case 3:20-cv-02074-AC      Document 16       Filed 04/25/21      Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

KEVIN TAMAR DAVIS,
                                                                      Case No. 3:20-cv-02074-AC
                Petitioner,
                                                                                           ORDER
       v.

STATE OF OREGON,

                Respondent.

HERNÀNDEZ, Chief Judge.

       Petitioner brings this habeas corpus action pursuant to 28 U.S.C. § 2254. Currently before

the court is Respondent’s Motion to Dismiss for Lack of Jurisdiction (ECF No. 13).

       On March 19, 2014, Petitioner was convicted of several charges in Clackamas County Circuit

Court. Petitioner filed a direct appeal, but the Oregon Court of Appeals affirmed without opinion

and the Oregon Supreme Court denied review. State v. Davis, 275 Or. App. 1030 (2015), rev.

denied, 359 Or. 39 (2016). The appellate judgment on direct appeal was issued on May 24, 2016.

       Petitioner then sought state post-conviction relief (“PCR”). After the PCR trial court denied

relief, Petitioner pursued a timely appeal. Once again, the Oregon Court of Appeals affirmed


1 - ORDER
         Case 3:20-cv-02074-AC           Document 16       Filed 04/25/21      Page 2 of 2




without opinion and the Oregon Supreme Court denied review. Davis v. State, 303 Or. App. 176,

rev. denied, 366 Or. 691 (2020).

       After exhausting his available state remedies, Petitioner filed a pro se Petition for Writ of

Habeas Corpus in this court on November 30, 2020. The petition was timely filed, and served on

Respondent. Respondent now moves to dismiss the Petition on the basis that this court lacks

jurisdiction because petitioner’s sentence for the challenged convictions fully expired on March 24,

2016, prior to the filing of the petition. See 28 U.S.C. §§ 2241(c)(3), 2254(a) (federal courts have

jurisdiction to entertain applications for writ of habeas corpus only from persons who are “in

custody”). Petitioner acknowledges that the court lacks jurisdiction, and consents to dismissal of this

matter on that basis. Petitioner requests, however, that the dismissal be without prejudice.

Respondent did not respond to petitioner’s request for dismissal without prejudice.

                                          CONCLUSION

       For these reasons, the court GRANTS Respondent’s Motion to Dismiss for Lack of

Jurisdiction (ECF No. 13). This action is DISMISSED, without prejudice.

       IT IS SO ORDERED.

       DATED this 25 day of April, 2021.



                                               Marco A. Hernàndez
                                               Chief United States District Judge




2 - ORDER
